Affirmed and Memorandum Opinion filed November 5, 2019.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-19-00473-CV

            IN THE INTEREST OF K.J.B., AND K.J.B., CHILDREN


                      On Appeal from the 314th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2018-00508J

                            MEMORANDUM OPINION

       Appellant J.B. (“Father”) appeals the trial court’s final decree terminating his
parental rights with respect to his children K.J.B. (“Karl”) and K.J.B. (“Kevin”). 1
The trial court terminated Father’s parental rights on predicate grounds of
endangerment and failure to comply with the service plan for reunification. See
generally Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), and (O). The trial court
further found that termination of Father’s rights was in the children’s best interest


       1
        Pursuant to Texas Rule of Appellate Procedure 9.8, we use fictitious names to identify
the minors and other family members involved in this case. See Tex. R. App. P. 9.8.
 and appointed the Department of Family and Protective Services as the children’s
 managing conservator. In six issues, Father challenges the legal and factual
 sufficiency of the evidence to support the trial court’s findings on each predicate
 ground, as well as the best interest finding and the appointment of the Department
 as managing conservator. Father further argues that he was deprived of due process
 and equal protection under the law because he did not receive actual notice of the
 trial setting. Because we conclude the evidence is legally and factually sufficient to
 support the trial court’s findings and the trial court did not abuse its discretion in
 denying Father’s motion for new trial, we affirm the decree of termination.

                                     BACKGROUND

I.     Pretrial Proceedings

       Karl was born to T.J.W. (“Mother”) and Father in 2016. Kevin was born to
 Mother and Father one year later.

       The Department filed an original petition in February 2018, seeking the
 termination of Mother’s and Father’s parental rights with respect to Karl, Kevin, and
 their older half-sister. The Department attached to its original petition the affidavit
 of Deneshun Graves, a Department investigator.

       The affidavit reflects that on the day Kevin was born the Department received
 a referral alleging neglectful supervision because Mother tested positive for cocaine
 six months earlier while pregnant with Kevin. Kevin’s meconium test results were
 positive for cocaine at the time of his birth.

       Another Department investigator, Adrienne Moore, spoke with the hospital
 social worker the day after the referral. Moore interviewed Mother, who said she
 lived with S.W. (“Grandmother”) and had two other children. Mother identified
 Father as Karl’s and Kevin’s father and another man as her daughter’s father. After

                                            2
removal the children were placed with Grandmother. Moore visited Grandmother’s
home and observed that the home appeared safe and appropriate. Grandmother’s
background check did not present concerns. Grandmother agreed to be an in-home
safety monitor and further agreed to not allow unsupervised contact between the
children and Mother.

      That same day Moore met with Father at the hospital. Father admitted
paternity of both Karl and Kevin and admitted a criminal history of sexual assault
and possession of a controlled substance. Both parents agreed to the safety plan to
allow the children to remain with Grandmother.

      Approximately one month after the Department’s petition was filed Father
appeared at an adversary hearing represented by attorney Jerry Acosta. The trial
court appointed the Department temporary managing conservator and notified both
parents of certain actions required of them to obtain return of their children. One of
those requirements was that the parents report to random drug screenings and test
negative for drugs. Father subsequently had two negative drug tests. One month later
the Department filed family service plans. The trial court signed an order requiring
the parents to comply with certain services in order to obtain their children’s return.

      One of the services Father was required to complete was a psychosocial
assessment, which was done by Dr. Shilpa Trivedi at Trivedi Psychological Services.
Trivedi recommended that appellant see a specialist due to his conviction for sexual
assault. Trivedi’s notes reflect that Father was defensive, evasive, slightly hostile,
and argumentative in sessions. Trivedi discharged Father from therapy due to his
“behaviors with [Trivedi] of arguing, defensiveness, oppositionality and general
hostile tone when encouraged to reflect upon, process and discuss anything personal
with the goal of improving self.” Trivedi noted that due to Father’s “continued
hostility” toward the therapist, Trivedi “will not be open to reopening his case.”

                                          3
II.     Trial

        The parties proceeded to a bench trial. Father’s attorney orally moved for
  continuance. The trial court denied the motion for continuance and granted the
  attorney’s motion to withdraw. The trial court began trial and accepted the voluntary
  relinquishments of Mother and the oldest child’s father. The trial court then
  appointed a new attorney (the fourth) for Father and recessed the trial to permit the
  new attorney, Rodney Jones, time to prepare.

        Approximately one month later Jones filed a motion to withdraw as Father’s
  counsel citing as his reason the inability to effectively communicate with Father in
  a manner consistent with good attorney-client relations. The trial court then
  appointed a fifth and final attorney to represent Father.

        When trial resumed, approximately three months after it started, and two
  months after the fifth attorney was appointed, Father’s attorney orally moved for
  continuance (based upon Father’s absence at the trial). The trial court denied the
  continuance and proceeded to trial.

        Before any testimony the Department introduced into evidence copies of the
  family service plans, drug screening results, psychological records from Dr. Trivedi,
  certified copies of eleven criminal instruments on Father, a transcript of the second
  permanency hearing, and records from Father’s anger management counselor.
  Father objected to admission of an indictment for terroristic threat against Mother
  because the charge was subsequently dismissed. The trial court overruled the
  objection and admitted the indictment and the dismissal documents.

        Crystal Portis, the children’s caseworker, testified that Karl was two years old
  and Kevin was one year old at the time of trial. According to Portis, the children
  came into the Department’s care because Mother tested positive for cocaine when


                                            4
Kevin was born and there were allegations of domestic violence between Mother
and Father. Mother told Portis that Father was “very violent” toward her and that on
several occasions while this case was pending Father had physically assaulted
Mother. One assault was so severe Mother had to seek treatment in the emergency
room. Portis further testified (over objection) that Father assaulted Mother in April
2018, May 2018, and January 2019.

      Father was asked by the Department to submit to at least twelve random drug
tests. Portis testified that Father missed two or three tests. Four of the drug tests were
ordered by the court and Father was required to submit to the tests before leaving
the courthouse. One of those tests, on November 13, 2018, was positive for cocaine.
In August 2018, the trial court requested that Father submit to a drug test
immediately after a hearing, but Father left the courthouse without being tested.
Father’s participation in the court-ordered services was sporadic. When Portis
offered Father information about completing his services, Father became combative
toward her and the service providers.

      Portis testified that Father’s behavior was a danger to his children’s physical
and emotional well-being. According to Portis, Father was aggressive and combative
with Portis as well as service providers. Portis noted, “We have two very young
impressionable boys who sees [sic] their father in these acts[.]”

      Portis further testified Father was allowed supervised visitation with the
children at the Department offices and during some of the visits Father would stand
in the hallway and try to watch the caseworker as they took the children out of the
office. Father was asked several times not to follow the person transporting the
children. On one occasion Father blocked the transporter from leaving with the
children. Father followed caseworkers in his car after visits. Portis testified she was
afraid of Father because of his intimidating behavior and the violent acts he had

                                            5
committed throughout the case. Portis had not been to Father’s home because she
was afraid to go there alone. Portis tried to coordinate times with the Child Advocate
to accompany her, but Father rescheduled their visits “a couple of times.”

      Portis informed Father of the final hearing on the Monday before trial. Father
was discharged as unsuccessful from the Batterer Intervention Protection Program,
anger management, and individual counseling. Father refused to participate in
substance-abuse treatment. In addition to the criminal history listed on the removal
affidavit, Father also was incarcerated because he failed to register as a sex offender.
At the time of trial Father had registered as a sex offender and registered his address
as “transient,” which Portis testified meant he was homeless. Portis testified that
Father knew about Mother’s drug use and did nothing to report it or protect the
children from it.

      The children were placed with Grandmother and were very attached to her.
According to Portis, the children “displayed nothing but kindness and affection
towards the grandmother. The grandmother does the same in return.” Portis
described Grandmother’s home as very safe and described the children as thriving.

      When asked whether Father could continue with supervised visits with his
children, Portis responded that it would not be safe for Father to continue to be
around his children. She explained that the volatile nature of Father’s behavior and
the unpredictability of what may trigger the noted behaviors would not be safe for
the children. Portis did not recommend that Father be allowed to visit the children
in Grandmother’s home because, unlike the Department offices, Grandmother’s
home did not have a security guard. Given Father’s combativeness the Department
was not willing to risk creating an unsafe environment for the children.

      Grandmother testified that she had been taking care of the children for two
years, that Mother and Father’s relationship was violent, and that Grandmother had
                                           6
   seen bruises on Mother caused by Father’s violence approximately eight times in a
   four-year period. Grandmother further testified she was certain that if Father’s
   parental rights were not terminated, he would be violent in front of the children.

         Grandmother was willing to adopt the children and protect them from Mother
   and Father. Grandmother had the support of her brother to help take care of the
   children. The children were bonded with Grandmother and she was ensuring that
   their educational and physical needs were being met. Grandmother testified she
   would contact the authorities if Father came to her house.

         Michael Luna, the Child Advocate, testified that he had observed a visit
   between Father and Kevin. Luna testified that Father appeared distracted. In Luna’s
   view, Father had not demonstrated that he could monitor his children appropriately.

         Luna also observed the children with Grandmother. He saw a good bond
   between Grandmother and the children. The children seemed happy and comfortable
   with Grandmother. Luna believed that it would be detrimental to return the children
   to Father. Luna’s belief was based on Father’s history and “violent tendencies.”

         At the conclusion of the bench trial the trial court terminated Mother’s
   parental rights on the predicate ground that she executed a voluntary affidavit of
   relinquishment. See Tex. Fam. Code Ann. § 161.001(b)(1)(K). The trial court also
   terminated Father’s parental rights on the predicate grounds of endangerment and
   failure to follow the service plan. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E),
   and (O). The trial court further found that termination was in the best interest of the
   children and the Department should be appointed sole managing conservator of both
   children.

III.     Motion for New Trial

         Father filed a motion for new trial in which he alleged his trial counsel failed

                                             7
to inform him of the final trial date. Father alleged he was harmed by trial counsel’s
failure because he was unable to participate in the defense of the termination case
against him. Father filed affidavit with his motion in which he averred:

      On or about March 21, 2019, [Attorney] was appointed to represent me
      in this matter. I subsequently made numerous attempts to contact
      [Attorney] to discuss this case, but I was never able to contact him. On
      or about April 12, 2019, therefore, I traveled to the Harris County
      Juvenile Justice Center in an attempt to locate [Attorney]. I was
      eventually able to find him in the building, and introduce myself to him.
      Due to the difficulties I experienced in contacting him, I asked
      [Attorney] if it would be better if we communicated in the future via e-
      mail, and he agreed. I asked [Attorney] for his e-mail address, and he
      provided [me] with his office e-mail address at that time.
      From approximately April 12 – May 9, 2019, I sent numerous e-mails
      to [Attorney’s] office, seeking information on my case. In addition to
      e-mails I also called [Attorney’s] office several times.
      Despite my many attempts to get information on my case, no one from
      [Attorney’s] office ever contacted me with the final trial date – or any
      other dates – and the trial in this matter went forward without me being
      in attendance. As such, I was not afforded the opportunity to participate
      in the defense of the CPS case against me, or offer evidence refuting
      CPS’ termination allegations.

None of the emails referenced in Father’s affidavit were attached to the affidavit.
The Department responded with an affidavit from Portis, stating as follows:

      On or about April 22, 2019, I advised [Father] of his subsequent trial
      date. After the conclusion of the parent child visit, I verbally advised
      [Father] that at the hearing on April 18, 2019 that we were given a new
      trial date of May 9, 2019.
      Despite me advising [Father] of his upcoming trial date, he was not
      present on the day of trial, therefore, the trial went forward without him
      being in attendance. I verbally provided [Father] with notice and
      therefore, he was afforded the opportunity to participate in the defense
      of the allegations made against him, however, he voluntarily chose not
      to do so.

                                          8
The trial court held a hearing on Father’s motion for new trial at which Father and
Portis testified.

       Father testified (1) he tried calling his fifth attorney several times after he was
appointed with no response; (2) Father went to the courthouse to meet with his
attorney “a couple of weeks” after that attorney was appointed; (3) Father and his
attorney agreed at that meeting to communicate via email and (4) he communicated
with his attorney’s office via email but was never advised of the trial date. Father
disputed Portis’s affidavit that she had notified him of the trial setting. Father
admitted he was in court in February when the trial date was announced but could
not remember hearing the trial setting. Father admitted that on February 14, 2019,
he learned the case was reset to April 18, 2019. Father also admitted he did not
appear for trial on April 18, 2019.

       Portis testified that she was supervising Father’s visit with his children on
April 22, 2019, and when the visit was over, she told Father that the next visit would
be May 5, 2019. Portis also told Father that the trial was reset from April 18 to May
9, 2019. Father responded, “Okay.” Father disputed Portis’s testimony.

       The trial court denied Father’s motion for new trial.

                                       ANALYSIS

       Father asserts that the evidence is legally and factually insufficient to support
the trial court’s predicate termination findings with respect to endangerment and
failure to comply with the service plan for reunification. See generally Tex. Fam.
Code Ann. § 161.001(b)(1)(D), (E), (O). Father also challenges the trial court’s best-
interest finding and appointment of the Department as managing conservator. We
address these challenges below.



                                            9
                                Standards of Review

      Involuntary termination of parental rights is a serious matter implicating
fundamental constitutional rights. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985);
In re D.R.A., 374 S.W.3d 528, 531 (Tex. App.—Houston [14th Dist.] 2012, no pet.).
Although parental rights are of constitutional magnitude, they are not absolute. In re
A.C., 560 S.W.3d 624, 629 (Tex. 2018); In re C.H., 89 S.W.3d 17, 26 (Tex. 2002)
(“Just as it is imperative for courts to recognize the constitutional underpinnings of
the parent-child relationship, it is also essential that emotional and physical interests
of the child not be sacrificed merely to preserve that right.”).

      Due to the severity and permanency of terminating the parental relationship,
Texas requires clear and convincing evidence to support such an order. See Tex.
Fam. Code Ann. § 161.001; In re J.F.C., 96 S.W.3d 256, 265–66 (Tex. 2002). “Clear
and convincing evidence” means “the measure or degree of proof that will produce
in the mind of the trier of fact a firm belief or conviction as to the truth of the
allegations sought to be established.” Tex. Fam. Code Ann. § 101.007; In re J.F.C.,
96 S.W.3d at 264. This heightened burden of proof results in a “correspondingly
searching standard of appellate review.” In re A.C., 560 S.W.3d at 630; see In re
C.M.C., 273 S.W.3d 862, 873 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

      In a proceeding to terminate the parent-child relationship brought under
section 161.001 of the Texas Family Code, the petitioner must establish, by clear
and convincing evidence, one or more acts or omissions enumerated under
subsection (1) of section 161.001(b) and that termination is in the best interest of the
child under subsection (2). Tex. Fam. Code Ann. § 161.001; In re J.L., 163 S.W.3d
79, 84 (Tex. 2005).

      In reviewing legal sufficiency of the evidence in a parental termination case,
we must consider all evidence in the light most favorable to the finding to determine
                                           10
 whether a reasonable fact finder could have formed a firm belief or conviction that
 its finding was true. In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009). We assume that
 the fact finder resolved disputed facts in favor of its finding if a reasonable fact finder
 could do so, and we disregard all evidence that a reasonable fact finder could have
 disbelieved. Id.; In re G.M.G., 444 S.W.3d 46, 52 (Tex. App.—Houston [14th Dist.]
 2014, no pet.). However, this does not mean that we must disregard all evidence that
 does not support the finding. In re D.R.A., 374 S.W.3d at 531. Because of the
 heightened standard, we also must be mindful of any undisputed evidence contrary
 to the finding and consider that evidence in our analysis. Id.

       In reviewing the factual sufficiency of the evidence under the clear-and-
 convincing burden, we consider and weigh disputed evidence contrary to the finding
 against all the evidence favoring the finding. In re A.C., 560 S.W.3d at 631; see In
 re J.O.A., 283 S.W.3d at 345. “If, in light of the entire record, the disputed evidence
 that a reasonable fact finder could not have credited in favor of the finding is so
 significant that a fact finder could not reasonably have formed a firm belief or
 conviction, then the evidence is factually insufficient.” In re J.O.A., 283 S.W.3d at
 345. We give due deference to the fact finder’s findings and we cannot substitute
 our own judgment for that of the fact finder. In re H.R.M., 209 S.W.3d 105, 108
 (Tex. 2006).

I.     Predicate Termination Findings

       The trial court made predicate termination findings pursuant to Texas Family
 Code section 161.001(b)(1)(D), (E), and (O). Under section 161.001(b)(1), parental
 rights may be terminated if the fact finder finds by clear and convincing evidence
 that the parent has (inter alia):

       (D) knowingly placed or knowingly allowed the child to remain in
       conditions or surroundings which endanger the physical or emotional

                                             11
      well-being of the child;
      (E) engaged in conduct or knowingly placed the child with persons who
      engaged in conduct which endangers the physical or emotional well-
      being of the child;
      [or]
      (O) failed to comply with the provisions of a court order that
      specifically established the actions necessary for the parent to obtain
      the return of the child who has been in the permanent or temporary
      managing conservatorship of the Department of Family and Protective
      Services for not less than nine months as a result of the child’s removal
      from the parent under Chapter 262 for abuse or neglect of the child[.]”

      Only one predicate finding under section 161.001(b)(1) is necessary to
support a judgment of termination when there also is a finding that termination is in
the child’s best interest. See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Due
process requires, however, that when a parent has raised the issue of insufficiency
of the evidence to support the trial court’s findings under section 161.001(b)(1)(D)
or (E) of the Family Code, an appellate court must address one of those
endangerment findings to ensure a meaningful appeal. In re N.G., 577 S.W.3d 230,
235 (Tex. 2019); In re P.W., 579 S.W.3d 713, 720 (Tex. App.—Houston [14th Dist.]
2019, no pet.). Due process and due-course-of-law requirements also mandate that
an appellate court detail its analysis for an appeal of termination of parental rights
under section 161.001(b)(1)(D) or (E) of the Family Code. In re P.W., 579 S.W.3d
at 720. In this case Father challenges the trial court’s findings of endangerment. We,
therefore, address the trial court’s endangerment findings under section
161.001(b)(1)(D) and (E).

      The trial court found that Father “knowingly placed or knowingly allowed the
children to remain in conditions or surroundings which endanger the physical or
emotional well-being of the children.” See Tex. Fam. Code Ann. § 161.001(b)(1)(D).
“Endanger” means to expose a child to loss or injury or to jeopardize a child’s

                                         12
emotional or physical health. See In re M.C., 917 S.W.2d 268, 269 (Tex. 1996) (per
curiam). Endangerment under subsection (D) focuses on evidence related to the
child’s environment. In re S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th
Dist.] 2014, pet. denied). “Environment” refers to the acceptability of living
conditions, as well as a parent’s conduct in the home. In re J.D., 436 S.W.3d 105,
114 (Tex. App.—Houston [14th Dist.] 2014, no pet.). Inappropriate, abusive, or
unlawful conduct by a parent or other persons who live in the children’s home can
create an environment that endangers the physical and emotional well-being of
children as required for termination under subsection (D). See In re M.R.J.M., 280
S.W.3d 494, 502 (Tex. App.—Fort Worth 2009, no pet.). In scrutinizing the
endangerment findings, we focus not only on evidence of endangerment but also on
evidence showing the parent’s awareness of the endangering environment. In re
J.E.M.M., 532 S.W.3d 874, 880–81 (Tex. App.—Houston [14th Dist.] 2017, no
pet.).

         The trial court further found that Father “engaged in conduct or knowingly
placed the children with persons who engaged in conduct which endangers the
physical or emotional well-being of the children.” See Tex. Fam. Code Ann. §
161.001(b)(1)(E). Under subsection (E), the relevant inquiry is whether evidence
exists that the endangerment of the children’s physical and emotional well-being
was the direct result of the parent’s conduct, including acts, omissions, or failure to
act. In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no pet.); see
also In re S.M.L., 171 S.W.3d 472, 477 (Tex. App.—Houston [14th Dist.] 2005, no
pet.). A child is endangered when the environment creates a potential for danger of
which the parent is aware but disregards. In re S.M.L., 171 S.W.3d at 477.
Termination under subsection (E) must be based on more than a single act or
omission — the evidence must demonstrate a voluntary, deliberate, and conscious


                                          13
course of conduct by the parent. In re C.A.B., 289 S.W.3d 874, 883 (Tex. App.—
Houston [14th Dist.] 2009, no pet.).

      While endangerment under subsection (E) often involves physical
endangerment, the statute does not require that the conduct be directed at a child or
that the child actually suffer physical injury; rather, the specific danger to the child’s
well-being may be inferred from the parent’s misconduct alone. See In re S.R., 452
S.W.3d at 360; see also Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533
(Tex. 1987) (“‘[E]ndanger’ means to expose to loss or injury; to jeopardize”). As a
general rule, subjecting children to a life of uncertainty and instability endangers the
children’s physical and emotional well-being. In re J.O.A., 283 S.W.3d at 345.

      Incarceration of a parent alone will not support termination, but evidence of
past and continuing endangering criminal conduct, convictions, and imprisonment
may support a finding of endangerment. See In re C.A.B., 289 S.W.3d at 886.
Likewise, “[d]omestic violence, want of self-control, and propensity for violence
may be considered as evidence of endangerment.” In re J.I.T.P., 99 S.W.3d 841, 845
(Tex. App.—Houston [14th Dist.] 2003, no pet.).

      A parent’s decision to engage in illegal drug use during the pendency of a
termination suit may support a finding that the parent engaged in conduct that
endangered the children’s physical or emotional well-being. See In re A.H.A., No.
14-12-00022-CV, 2012 WL 1474414, at *7 (Tex. App.—Houston [14th Dist.] Apr.
26, 2012, no pet.) (mem. op.). Additionally, a fact finder reasonably can infer that a
parent’s failure to submit to court-ordered drug tests indicates the parent was
avoiding testing because the parent was using illegal drugs. In re E.R.W., 528 S.W.3d
251, 265 (Tex. App.—Houston [14th Dist.] 2017, no pet.). Here, Father asserts that
the evidence does not support the finding that he endangered the children. We
disagree.

                                           14
      The record establishes a voluntary, deliberate, and conscious course of
conduct by Father that endangered the children’s emotional and physical well-being.
The record further establishes that Father knowingly allowed his children to remain
in an endangering environment because he not only knew Mother was using illegal
drugs while pregnant, he committed acts of domestic violence against Mother. See
In re C.A.B., 289 S.W.3d at 883; In re S.M.L., 171 S.W.3d at 477. The evidence
shows that Father had six previous convictions including a conviction for sexual
assault and another for promotion of prostitution.

      Father discounts his criminal history due to the remote temporal proximity
between some of his convictions and the children’s removal. We agree in part that
the record does not reflect that Father’s distant-past convictions necessarily evince
a present or future danger to the children to the extent those convictions involved
conduct unrelated to the reasons prompting the children’s removal. See Wetzel v.
Wetzel, 715 S.W.2d 387, 389-91 (Tex. App.—Dallas 1986, no writ) (holding that, in
termination suit, acts done in the distant past are insufficient to support termination
unless the evidence proves a present or future danger to the child); see also In re
L.M., 572 S.W.3d 823, 835 (Tex. App.—Houston [14th Dist.] 2019, no pet.).

      The record further reflects that Father used cocaine and that Father knew
Mother was using cocaine. There is evidence in the record that both parents walked
out of a drug testing facility before submitting to a drug screening. The trial court is
entitled to consider the parents’ failure to attend drug screenings as evidence of
illegal drug use. In re E.R.W., 528 S.W.3d at 265. The evidence of illegal drug use,
criminal conduct, and domestic violence supports the trial court’s findings of
endangerment under subsections (D) and (E). See In re E.R.W., 528 S.W.3d at 264-
65; In re C.A.B., 289 S.W.3d at 886; In re J.I.T.P., 99 S.W.3d at 845.

      When viewed in the light most favorable to the trial court’s findings, the

                                          15
  record evidence is sufficient to support the trial court’s determination that
  termination of Father’s parental rights was justified under section 161.001(b)(1)(D)
  and (E) of the Family Code. See In re J.O.A., 283 S.W.3d at 344. Further, in view of
  the entire record, we conclude the disputed evidence is not so significant as to
  prevent the trial court from forming a firm belief or conviction that termination was
  warranted under section 161.001(b)(1)(D) and (E). See id. at 345. The evidence
  therefore was factually sufficient to support the trial court’s section
  161.001(b)(1)(D) and (E) findings. See id. We overrule Father’s challenges to those
  findings.

II.     Best Interest of the Children

        Father also challenges the legal and factual sufficiency of the evidence to
  support the trial court’s finding that termination of his parental rights is in the
  children’s best interest.

        The fact finder may consider the following factors to determine the best
  interest of the children: (1) the desires of the children; (2) the present and future
  physical and emotional needs of the children; (3) the present and future emotional
  and physical danger to the children; (4) the parental abilities of the persons seeking
  custody; (5) the programs available to assist those persons seeking custody in
  promoting the best interest of the children; (6) the plans for the children by the
  individuals or agency seeking custody; (7) the stability of the home or proposed
  placement; (8) acts or omissions of the parent that may indicate the existing parent-
  child relationship is not appropriate; and (9) any excuse for the parent’s acts or
  omissions. Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976); see also Tex.
  Fam. Code Ann. § 263.307(b) (listing factors to consider in evaluating parents’
  willingness and ability to provide the child with a safe environment); In re E.R.W.,
528 S.W.3d at 266.

                                           16
      Courts apply a strong presumption that the best interest of the children is
served by keeping the children with their natural parents and the burden is on the
Department to rebut that presumption. In re D.R.A., 374 S.W.3d at 531. Prompt and
permanent placement in a safe environment is also presumed to be in the children’s
best interest. Tex. Fam. Code Ann. § 263.307(a).

       Multiple factors support the trial court’s finding that termination of Father’s
parental rights is in the children’s best interest.

       A.     Desires of the Children

       The children were approximately two and three years old at the time of trial
in February, May, and June 2019, and had been living with Grandmother for most
of their lives. Given their tender ages, the children cannot articulate their desires.
When children are too young to express their desires, the fact finder may consider
whether the children have bonded with their caregiver, are well-cared for by them,
and have spent a minimal amount of time with their parent. In re J.D., 436 S.W.3d
105, 118 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

       Testimony at trial showed that the children had bonded with Grandmother and
that the Department’s long-term plan was for Grandmother to adopt the children.
Portis testified that the children “displayed nothing but kindness and affection
towards” Grandmother and that Grandmother “does the same in return.” Luna also
observed a bond between the children and Grandmother. Neither witness had any
concerns about Grandmother’s ability to care for the children and provide them with
a stable environment.

       Though Father asserts that the children enjoyed visiting with him and the visits
were appropriate, the record does not support this contention. Portis and Luna both
testified that Father was unable to control the children during visits. This factor


                                            17
supports the trial court’s finding that termination of Father’s rights is in the
children’s best interest.

      B.     Present and Future Physical and Emotional Needs of the Children

      Our analysis of the present and future physical and emotional needs of the
children focuses on the children’s innate need for permanence. See In re D.R.A., 374
S.W.3d at 533. The goal of establishing a stable, permanent home for children is a
compelling government interest. See id.

      The record reflects that Father committed domestic violence against Mother,
used illegal drugs while the case was pending, and knew Mother was using illegal
drugs while the children were in her care. The record further reflects Father was
aggressive and combative with almost every service provider he encountered and
with Department employees, even those facilitating visitation with his children.
From this past inability to be present and to meet the children’s physical and
emotional needs, the fact finder reasonably could infer that Father is unable or
unwilling to meet these needs in the future. See In re J.D., 436 S.W.3d at 118.

      Father argues that he was falsely accused and that the allegations of
combativeness and aggressiveness amounted to speculation and false statements.
Father argues that the Department “acknowledged that there was confusion over the
statements in the affidavit and Portis subsequently admitted that the only test results
she had in her file for the period in question were negative.” In making this assertion
Father cites the record of a review hearing that was admitted into evidence. That
hearing occurred on August 28, 2018. Portis testified that the drug test reports she
had at the hearing reflected negative results. Portis further testified that Father had
been ordered to submit to a drug test earlier that month while he was in the
courtroom. Father was ordered to remain in the courtroom to facilitate the drug test,
but Father left the courtroom without taking the test. At trial, on May 9, 2019,

                                          18
approximately eight to nine months later, Portis testified that Father had some
negative drug tests, a positive test from November 15, 2018, and at least four
occasions where Father refused to submit to a drug test.

       Whether the caseworker and Child Advocate were telling the truth is a matter
of credibility to be determined by the fact finder. In a bench trial, the trial court is in
the best position to observe and assess the witnesses’ demeanor and credibility, and
“to sense the ‘forces, powers, and influences’ that may not be apparent from merely
reading the record on appeal.” In re A.L.E., 279 S.W.3d 424, 427 (Tex. App.—
Houston [14th Dist.] 2009, no pet.) (quoting Niskar v. Niskar, 136 S.W.3d 749, 753
(Tex. App.—Dallas 2004, no pet.)). “As a result, an appellate court defers to a trial
court’s resolution of underlying facts and to credibility determinations that may have
affected its determination, and will not substitute its judgment for that of the trial
court.” In re H.P.J., No. 14-17-00715-CV, 2019 WL 1119612, at *3 (Tex. App.—
Houston [14th Dist.] Mar. 12, 2019, no pet.) (mem. op.).

       We therefore rely on the trial court’s determination of the credibility of the
witnesses. This factor supports the trial court’s best-interest finding.

       C.     Acts or Omissions of the Parent that May Indicate the Existing
              Parent-Child Relationship is Not Appropriate

       Father’s continued domestic violence against Mother, drug use, and
aggression toward those caring for his children also support the trial court’s best-
interest determination. See In re S.R., 452 S.W.3d at 366 (the fact finder may infer
from past conduct endangering the child’s well-being that similar conduct will recur
if the child is returned to the parent).

       The record shows that Father failed one drug screening and failed to complete
two to three scheduled drug screenings during the pendency of the underlying suit
to terminate parental rights. Additionally, Father has continued to be violent toward

                                            19
   Mother and aggressive with those caring for his children. This factor weighs in favor
   of the trial court’s best-interest finding.

          D.     Parental Abilities of Those Seeking Custody, and Stability of the
                 Home or Proposed Placement
          The factors concerning the parental abilities of those seeking custody, and the
   stability of the home or proposed placement compare the Department’s plans and
   proposed placement of the children with the plans and home of the parent seeking to
   avoid termination. See In re D.R.A., 374 S.W.3d at 535.

          Portis stated that the Department’s long-term plan was for the children to be
   adopted by Grandmother. Portis testified that she had no concerns about the
   children’s placement with Grandmother and the children have bonded with
   Grandmother. Luna, the Child Advocate, testified that it would be detrimental to
   return the children to Father. Grandmother was taking care of all of the children’s
   needs and neither Portis nor Luna had any concerns about her ability to continue
   caring for the children.

          On the other hand, the record does not contain any evidence suggesting that
   Father would be able to provide long-term care for the children. This consideration
   strongly supports the trial court’s best-interest determination.

          Viewing the evidence in the light most favorable to the judgment for our legal-
   sufficiency analysis and all the evidence equally for our factual-sufficiency analysis,
   we conclude that a reasonable fact finder could have formed a firm belief or
   conviction that termination of Father’s parental rights was in each of the children’s
   best interest. See Tex. Fam. Code Ann. § 161.001(b)(2). We overrule Father’s
   challenge to this finding.

III.      Conservatorship

          In his fifth issue, Father contends the trial court erred in naming the
                                                 20
      Department as managing conservator of the children. We review a trial court’s
      appointment of a non-parent as sole managing conservator for abuse of discretion
      and reverse only if we determine the appointment is arbitrary or unreasonable. In re
      J.A.J., 243 S.W.3d 611, 616 (Tex. 2007).

            A parent shall be named a child’s managing conservator unless, as relevant
      here, the court finds that the appointment of a parent would significantly impair the
      child’s physical health or emotional development. See Tex. Fam. Code § 153.131(a).
      Although the trial court made this finding with respect to Father, when the parents’
      rights are terminated, as here, section 161.207 controls the appointment of a
      managing conservator. In re I.L.G., 531 S.W.3d 346, 356–57 (Tex. App.—Houston
      [14th Dist.] 2017, pet. denied). Section 161.207 states, “If the court terminates the
      parent-child relationship with respect to both parents or to the only living parent, the
      court shall appoint a suitable, competent adult, the Department of Family and
      Protective Services, or a licensed child-placing agency as managing conservator of
      the child.” Tex. Fam. Code § 161.207(a). Having terminated both parents’ rights, the
      trial court was required to appoint the Department or another permissible adult or
      agency as the children’s managing conservator. See In re I.L.G., 531 S.W.3d at 357.
  The appointment may be considered a “consequence of the termination.” Id.

            We have concluded the evidence supporting Father’s termination is legally
  and factually sufficient under section 161.001(b). Accordingly, section 161.207
  controls. We conclude the trial court did not abuse its discretion in appointing the
  Department as sole managing conservator of the children. See In re I.L.G., 531
S.W.3d at 357. We overrule Father’s issue challenging appointment of the
  Department as managing conservator.

IV.         Motion for New Trial

            In his sixth issue Father claims he was deprived of due process and equal
                                                21
protection when the trial court denied his motion for new trial.

      We review the denial of a motion for new trial for abuse of discretion. In re
J.H., 486 S.W.3d 190, 194 (Tex. App.—Dallas 2016, no pet.). “A trial court abuses
its discretion if it acts in an arbitrary or unreasonable manner without reference to
any guiding rules or principles.” Walker v. Gutierrez, 111 S.W.3d 56, 62 (Tex.
2003). “Under an abuse of discretion standard, the appellate court defers to the trial
court’s factual determinations if they are supported by evidence, but reviews the trial
court’s legal determinations de novo.” Stockton v. Offenbach, 336 S.W.3d 610, 615
(Tex. 2011). In the new-trial context, the trial court is the fact finder and accordingly
is the sole judge of the witnesses’ credibility. In re J.R.P., 526 S.W.3d 770, 777
(Tex. App.—Houston [14th Dist.] 2017, no pet.).

      The record reflects that counsel was first appointed for Father on February 20,
2018, twelve days after the original petition for termination was filed. Appointed
counsel filed an answer on Father’s behalf on that day. On May 15, 2018, Father’s
appointed counsel appeared at a status hearing on Father’s behalf. Subsequently
another attorney was appointed to represent Father. Father and his new attorney
appeared at a permanency hearing on August 28, 2018. Father and this second
attorney again appeared at a permanency hearing on November 13, 2018. On
December 13, 2018, a third attorney appeared on Father’s behalf at a special status
hearing. On February 21, 2019, a fourth attorney who was appointed for Father filed
an answer. One month later, on March 21, 2019, Father’s fifth attorney was
appointed to represent Father and that attorney filed an answer on Father’s behalf.

      Texas Rule of Civil Procedure 245, entitled “Assignment of Cases for Trial,”
provides that a trial court “may set contested cases on written request of any party,
or on the court’s own motion, with reasonable notice of not less than forty-five days
to the parties of a first setting for trial, or by agreement of the parties.” Tex. R. Civ.

                                           22
P. 245. If a timely answer has been filed in a contested case or the defendant
otherwise has made an appearance, due process rights are violated when a judgment
is subsequently entered without the party having received notice of the setting of the
case. Peralta v. Heights Med. Ctr., 485 U.S. 80, 86–87 (1988). A trial court’s failure
to comply with the notice requirements in a contested case deprives a party of his
constitutional right to be present at the hearing and to voice his objections in an
appropriate manner, resulting in a violation of fundamental due process. Armstrong
v. Manzo, 380 U.S. 545, 550 (1965); In re K.M.L., 443 S.W.3d 101, 118–19 (Tex.
2014).

      Lack of notice, however, must be demonstrated on the record. A failure to
give notice of a trial setting is grounds for reversal, but we begin our analysis with
the presumption that the trial court heard the case only after giving proper notice to
the parties. Brandon v. Rudisel, No. 14-18-00283-CV, 2019 WL 4071863, at *3
(Tex. App.—Houston [14th Dist.] Aug. 29, 2019, no pet. h.). Father had the burden
to make an affirmative showing that he was not given notice of the trial, and to
submit competent evidence showing that he had no notice. See Boateng v.
Trailblazer Health Enterprises, L.L.C., 171 S.W.3d 481, 492 n. 4 (Tex. App.—
Houston [14th Dist.] 2005, no pet.).

      Father has not met this burden. On December 18, 2018, the trial court signed
an order after a special status hearing setting trial for February 14, 2019, at 9:00 a.m.
(and Father’s previous (third) attorney was present at the special status hearing).
Trial initially commenced on February 14, 2019, but was recessed after the trial court
ordered mediation. Trial resumed May 9, 2019. The trial court’s order complies with
Rule 245 in that it gives more than 45 days’ notice of the trial setting. Rule 245
further provides that when a case has been previously set for trial, the trial court may
reset the case “to a later date on any reasonable notice to the parties or by agreement

                                           23
of the parties.”

       The record reflects reasonable notice of the reset trial setting. Father’s claim
of lack of notice was disputed by affidavit and testimonial evidence. The trial court
as the trier of fact was entitled to believe the caseworker’s testimony that Father had
actual notice of the trial setting.

       The trial court did not abuse its discretion in denying Father’s motion for new
trial. We overrule Father’s issue challenging the trial court’s denial of the motion for
new trial.

                                      CONCLUSION

       The evidence is legally and factually sufficient to support the trial court’s
predicate termination findings under section 161.001(b)(1)(D) and (E). The trial
court’s best-interest and conservatorship findings are also supported by legally and
factually sufficient evidence. The trial court did not abuse its discretion in denying
Father’s motion for new trial. We overrule Father’s challenges and affirm the trial
court’s “Final Decree of Termination.”




                                        /s/    Meagan Hassan
                                               Justice


Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                          24